
	

115 SRES 56 IS: Expressing the sense of the Senate that the United States should remain a global leader in welcoming and providing refuge to refugees and asylum seekers and that no person should be banned from entering the United States because of their nationality, race, ethnicity, religion, sexual orientation, gender identity, or gender.
U.S. Senate
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 56
		IN THE SENATE OF THE UNITED STATES
		
			February 7 (legislative day, February 6), 2017
			Mr. Leahy (for himself, Mrs. Shaheen, Ms. Hirono, Mr. Booker, Mr. Reed, Mr. Carper, Ms. Warren, Mr. Sanders, Mr. Coons, Mr. Van Hollen, Mrs. Gillibrand, Mr. Merkley, Mr. Blumenthal, Mr. Udall, Mr. Markey, Mr. Wyden, Mr. Bennet, Ms. Klobuchar, Mr. Franken, Mr. Brown, Mr. Murphy, Mr. Whitehouse, Mr. Schatz, Ms. Heitkamp, Mr. Donnelly, Mr. Heinrich, Mrs. Feinstein, Mr. Durbin, Mr. Casey, Mr. Peters, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that the United States should remain a global leader in
			 welcoming and providing refuge to refugees and asylum seekers and that no
			 person should be
			 banned from entering the United States because of their nationality,
			 race, ethnicity, religion, sexual orientation, gender identity, or gender.
	
	
 Whereas the United States is a country founded on the principles of religious and political freedom;
 Whereas hateful rhetoric against refugees and asylum seekers betrays the principles on which the United States was founded;
 Whereas for centuries, people from around the world have sought refuge in the United States in pursuit of freedom and protection for themselves and their families;
 Whereas people often seek refuge and asylum in the United States to flee war, armed conflict, violence, and religious, ethnic, and political persecution;
 Whereas refugees and asylum seekers have been welcomed by towns, cities, and States across the United States;
 Whereas refugees and asylum seekers have made their new communities stronger and more vibrant and have positively contributed to the betterment of the United States;
 Whereas the United States has a moral obligation to ensure that people fleeing violence and persecution are protected;
 Whereas the United States Senate should continue its legacy of bipartisan leadership on refugees and asylum seekers;
 Whereas a ban or halt on resettlement may result in prolonged and indefinite family separation; Whereas executive actions targeting refugees and asylum seekers could place these most vulnerable populations at serious risk of death or injury; and
 Whereas refugees are the most thoroughly screened and vetted entrants to the United States, undergoing multiple security checks by the Department of Defense, the Department of Homeland Security, the Department of State, the Federal Bureau of Investigation, and the National Counterterrorism Center: Now, therefore, be it
	
 That— (1)it is the sense of the Senate that—
 (A)the United States should remain a global leader in welcoming and providing refuge to refugees and asylum seekers; and
 (B)no person should be banned from entering the United States because of their nationality, race, ethnicity, religion, sexual orientation, gender identity, or gender;
 (2)the Executive order titled Protecting the Nation From Foreign Terrorist Entry Into the United States issued by the President on January 27, 2017, undermines the national interest of the United States; and
 (3)the Senate directs the Secretary of the Senate to transmit an enrolled copy of this resolution to the President, the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence.
			
